Opinion filed July 30, 2021




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-21-00021-CV
                                    ___________

                         KEITH SPROLES, Appellant
                                          V.
                          CLYDE AMBURN, Appellee


                 On Appeal from the County Court at Law No. 2
                             Taylor County, Texas
                         Trial Court Cause No. 7131


                      MEMORANDUM OPINION
       Appellant has filed in this court a motion to dismiss this appeal. In the motion,
Appellant states that the parties have reached an agreement that necessitates the
dismissal of this appeal. Appellant therefore requests that his appeal be dismissed.
See TEX. R. APP. P. 42.1(a). Appellant has certified that Appellee does not oppose
the motion to dismiss. Accordingly, we dismiss this appeal pursuant to the motion.
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


July 30, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2